DETAILED ACTION	
In Applicant’s Response dated 11/18/2021, Applicant amended claims 1-4, 6-12, 14-18, 20- 23; and argued against all rejections previously set forth in the Office action dated 8/4/2021.

Response to Argument
	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that:
Applicant notes that the paragraph of Chiu reproduced above appears to be the only portion of the specification of Chiu which shows use of an auto-filling feature. However, the type of auto-filling which appears to be shown in Chiu differs from auto-filling in accordance with claim 1, as presently amended. For example, Chiu appears to explicitly show that the auto- filling is based on a consideration of previously entered data by all users. Claim 1, on the other hand, recites that auto-filling is based on a consideration of data previously entered by a defined subgroup of users. More specifically, claim 1 recites a method in which one or more parameters are generated based, at least in part, on the identification of how the users of a first client of two or more clients interact with the UIs of an application; and modifying one or more objects of the application based, at least in part, on the parameters to reduce user interactions of the users of the first client with the one or more UIs, wherein the modifying comprises auto-filling information into one or more fields of the one or more UIs based on the parameters. Accordingly, claim 1 therefore recites that auto-filling is based on parameters which are based on how users of a first client, of two or more clients, interact with UIs. Chiu, on the other hand, appears to show that auto-filling is determined based on how all possible users, instead of just users of a first client, interact with UIs of an application. Accordingly, claim 1 is therefore distinguished from Pallemulle, whether considered alone and/or in combination with Chiu.



The aspect of subgroup is not specifically claimed in claim 1. There term subgroup does not even appear in claim 1. It is unclear why the applicant is argue about a limitation that is not claimed.  Pallemulle already teaches the aspect wherein the content suggestion is based on input from a sub group of users, therefore, Chiu does not also have to teach the same limitation. Chiu is only needs to teach the additional limitation of auto filling, which it clearly and specifically teaches. Therefore applicant’s argument is unpersuasive. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 6-12, 14-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-4 6-12, 14-23 recites the limitation “the one or more clients".  There is insufficient antecedent basis for this limitation in the claim. The applicant only claimed receiving meta data from two or more clients. It is unclear what is the relationship between “the one or more clients” and the “two or more clients”; whether they are 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 12, 14, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Chiu et al., 9117178B1.

With regard to claim 1:
Pallemulle discloses a method, comprising: receiving meta data from two or more clients (fig. 2a wherein meta data are received from multiple clients with different client ids, paragraph 31 column 9 line 1 to line 18: “FIG. 2A is an illustrative table representation 200 of user activity data identifying a series of user actions taken with respect to graphical page representations for each of a number of different users. The data represented in table 200 is intended to provide an illustration of user activity data that may be stored by the intermediary system 104, such as in logged user behaviors data store 144. However, it will be appreciated that the presentation format of the data illustrated in FIGS. 2A and 2B is not necessarily representative of the format or data structures in which the user activity may be stored. For example, the illustrated data would not necessarily be stored in a table format, as lists of user actions, or as a tree structure. Instead, it will be appreciated that a wide variety of data structures and database types are appropriate for storing such activity data, capturing the relationships between particular users and particular actions, and for depicting the order of user actions in an activity stream”), the meta data indicating at least user interactions with one or more user interfaces (UIs) of an application (fig. 2a and 2b paragraph 34 column 9 line 51 to column 10 line 13:: “The activity stream (which may also be referred to as user activity data) associated with each session in table 200 includes identification of each of a series of actions taken by the given user in the given session. For example, as illustrated in the first row of table 200, a user having the user identifier "8192" accessed three pages (identified as "Page1," "Page9," and "Page2") during browsing session number "1001." In the illustrated embodiment, each action is identified by both an action type and an object of the action, which are separated by an underscore (e.g., "Scroll_Section2" may indicate that the action was a scroll action, and that the user scrolled to a section or portion of the page identified as "Section2"). While interacting with the page identified as "Page1," the activity stream data in the first row of table 200 represents that the user performed four actions, identified in order as "Select_Widget2" (which may represent that the user clicked, tapped or otherwise selected at least a portion of content that was generated by a particular code module named "Widget2"), "Scroll_Section2," "Highlight_Text7" (which may indicate that the user used a cursor or touch gesture to highlight a portion of text on the page, where that text portion has been labeled "Text?"), and "SelectLink_Page9" (which may indicate that the user select a hyperlink or other option on the page to request a uniform resource identifier ("URI") of a page identified as "Page9"). The format of actions illustrated in table 200 is meant for illustrative purposes according to one embodiment, and it will be appreciated that other formats may be used to identify an action type, action target, and/or other associated data in other embodiments.”); analyzing the meta data with machine learning to identify how users of the one or more clients interact with the UIs of the application (paragraph 43 column 12 line 61 to column 13 line 25: “Next, at block 306, the intermediary system 104 may determine common action paths in the interaction data for each of two or more subsets or groups of the users who have accessed the company's pages. In some embodiments, the intermediary system 104 may first filter the browsing sessions to only include those sessions in which a user was utilizing a mobile computing device or a particular class of mobile device (such as a mobile phone or a tablet), as opposed to a desktop computer or other device type. In some embodiments, the user groups may no be predefined, but may each be a dynamically determined subset of users based on a clustering or other grouping method applied to the interaction data by the intermediary system 104. For example, the intermediary system 104 may identify certain users that frequently follow a first action path, and a second set of users that frequently follow a second action path. In such a case, the intermediary system 104 may group the former set of users into a first group and the second set of users into a second group, even if there is no indication to the intermediary system 104 that the users within the first group have anything in common beyond their similar action stream data. In other embodiments, the intermediary system 104 may have access to other account data fro the organization's content server 106 that may be used in whole or in part to group users, such as information regarding each user's role, title, job function or work group at the company. For example, the intermediary system 104 may determine common action paths followed by members of the company's information technology ("IT") department as a first group, and may determine common action paths followed by members of the company's accounting department as a second group.”); generating one or more parameters based, at least in part, on the identification of how the users of the first client of the two or more clients interact with the UIs of the application (paragraph 45 and 46 column 13 48 to column 14 line 13: “At block 308, the intermediary system 104 may determine page portions that are commonly accessed from mobile devices used by members of each user group based on the common action paths determined for that user group. In some embodiments, some or all of the actions may be stored in a manner whereby the page portion associated with the action is directly evident from the stored action data. For example, the fact that a user interacted with a certain section of a page identified in the company's original page code as "CompanyNavigationBar" may be directly indicated in the stored action data (e.g., a stored action may be identified as "Selected_Item2_CompanyNavigationBar"). In other instances according to some embodiments, the intermediary system 104 may refer back to a graphical representation of a page that was displayed to the user in combination with the action data to determine the portion(s) of the page with which the user interacted. For example, the action data for a given action may be stored with reference to the coordinates, tile or other location information within the graphical representation of the page that was presented to that particular user, in which case the intermediary system 104 may replay the graphical representation-relative action on a cached copy of the graphical page representation previously presented to the user in order to identify a portion identified in the organization's original underlying page (e.g., in an original HTML page) in which the action took place. For example, in some embodiments, the intermediary system 104 may determine a specific portion of text that was highlighted by a user (which the user may have highlighted in order to copy the text to an operating system clipboard) based at least in part on an indication of the coordinates or relative position of a cursor or touch gesture during one or more selection events (e.g., taps on a touchscreen). ”); and modifying one or more objects of the application based, at least in part, on the parameters to reduce user interactions  of the users of the first client with the one or more UIs (paragraph 49 and 50 column 14 line 52 to column 15 line 12: “At block 310, the intermediary system 104 may generate, for at least one subset of users, a mobile-optimized template that includes identifiers of the commonly accessed page portions of one or more pages and that excludes other portions of the one or more pages. As discussed above, a given template generated for a given user group may include references to identifiers of portions of one or more pages that were frequently interacted with by members of the group, and may exclude (e.g., may not include any reference to) other page portions that were less frequently interacted with by members of the group, particularly when accessing the page(s) from mobile devices. The intermediary system 104 may generate a separate template for each distinct user group for which at least a minimum threshold volume of interaction data has been received. As discussed above, the templates may be specifically intended for use in generating pages for display on mobile computing devices, such that the intermediary system 104 only considers user interactions from users utilizing mobile computing devices in the above-discussed blocks 306 and 308. In some embodiments, the templates may be further customized for a specific class of device. For example, in one embodiment, the intermediary system 104 may generate two mobile-optimized page templates for a first user group, where the first template is for use in generating a page representation for display on a mobile phone and the second template is for use in generating a page representation for display on a tablet computer. ”). 
Pallemulle does not disclose the method of claim 1, wherein the modifying comprises auto-filling information into one or more fields of the one or more UIs based on the parameters.
However Chiu discloses the aspect wherein the modifying comprises auto-filling information into one or more fields of the one or more UIs based on the parameters. (paragraph 19 and 20: “The third technique is auto-filling based on a machine learning algorithm. The machine learning algorithm typically determines a group of one or more data based on what the user has entered. The group of one or more data is selected from an evolving collection of past data collected from all users. In other words, the machine learning algorithm learns from user behavior and is able to make a recommendation based on the data that a user has entered. For example, referring now to FIG. 2B, which illustrates portions of the job post form of FIG. 2A, assume the employer has entered "Web Developer" as an input in the job title field 205, has selected "IT & Programming" using the job category selector 220a, and has selected "Web Programming" using the job sub-category selector 220b. In some embodiments, after using the job category selector 220a, a list of potentially relevant skills is first shown in a first skills field 225a. In some embodiments, after using the job category selector 220a and the job sub-category selector 220b, a machine learning algorithm chooses one or more suggested skills, which are then populated in a second skills field 225b. In some embodiments, the one or more suggested skills are a subset of the list of potentially relevant skills. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chiu to Pallemulle so the system can auto fill forms with user information without user input based on historic data to save user time effort and avoid chances of making mistakes. 


With regard to claims 4 and 12 and 18:
Pallemulle and Chiu disclose The method of claim 1, wherein the user interactions comprise one or more user selections of one of more objects within the UIs (Pallemulle paragraph 34 column 9 line 51 to column 10 line 13: “The activity stream (which may also be referred to as user activity data) associated with each session in table 200 includes identification of each of a series of actions taken by the given user in the given session. For example, as illustrated in the first row of table 200, a user having the user identifier "8192" accessed three pages (identified as "Page1," "Page9," and "Page2") during browsing session number "1001." In the illustrated embodiment, each action is identified by both an action type and an object of the action, which are separated by an underscore (e.g., "Scroll_Section2" may indicate that the action was a scroll action, and that the user scrolled to a section or portion of the page identified as "Section2"). While interacting with the page identified as "Page1," the activity stream data in the first row of table 200 represents that the user performed four actions, identified in order as "Select_Widget2" (which may represent that the user clicked, tapped or otherwise selected at least a portion of content that was generated by a particular code module named "Widget2"), "Scroll_Section2," "Highlight_Text7" (which may indicate that the user used a cursor or touch gesture to highlight a portion of text on the page, where that text portion has been labeled "Text?"), and "SelectLink_Page9" (which may indicate that the user select a hyperlink or other option on the page to request a uniform resource identifier ("URI") of a page identified as "Page9"). The format of actions illustrated in table 200 is meant for illustrative purposes according to one embodiment, and it will be appreciated that other formats may be used to identify an action type, action target, and/or other associated data in other embodiments.”). 

With regard to claims 6 and 14 and 20:
Pallemulle and Chiu disclose the method of claim 1, wherein the modification of the one or more objects comprises combining a first object with a second object (Pallemulle paragraph 51 column 15 line 13 to line 35: “In some embodiments, each page template may be specific to a given page accessible from the organization's content server 106. In other embodiments, a page template may not have a one-to-one correspondence to an original page authored by the organization, but may instead combine commonly-access portions of two or more of the organization's pages. For example, if the intermediary system 104 determined that for a given group of users, users frequently interacted with a first section of a first page, then selected to view a certain second page, then interacted with a second section of the second page, a template may be generated that combines the first section of the first page and the second section of the second page into a single page. In other instances, the intermediary system 104 may separate out portions of a single original page into multiple templates. For example, in the case of a crowded and/or long original page that contains many popular section or portions, the intermediary system 104 may determine that the page should be split into two or three shorter pages. In such a case, the intermediary system 104 may generate templates for each of these shorter pages, along with optionally generating a landing page or other new page that enables a user to select which of the shorter pages to view.”). 


Pallemulle and Chiu disclose The method of claim 1, wherein the meta data is received at an application server (Pallemulle paragraph 40 column 12 line 8 to line 28: “The method 300 begins at block 302, where the intermediary system 104 may receive, from mobile devices operated by users who are members of an organization (such as from user devices 102), page interaction data with respect to visual representations of an organization's server-rendered pages. In one embodiment, as discussed above, each of the pages may originally be retrieved from the organization's content server 106 by the intermediary system 104 in response to a page request from a user device 102, then may have been rendered by the intermediary system 104 in a visual representation form (along with appropriate control data, as discussed above), for display on a particular user device 102 that requested the page. In one example, the organization may be a company that has selected to use the intermediary system 104 for page rendering in order to provide a more secure and/or more controlled browsing environment for sensitive corporate data that may be accessed by remotely located employees (e.g., employees accessing the company's internal website from personal mobile computing devices outside of the company's internal intranet or network).” paragraph 23: “The intermediary system 104 can be a computing system configured to retrieve content on behalf of user devices 102 and generate display commands for execution by the user devices 102. For example, the intermediary system 104 can be a physical server or group of physical servers that may be accessed via the network 110. In some embodiments, the intermediary system 104 may be a proxy server, a system operated by an internet service provider (ISP), and/or some other device or group of devices that retrieves content on behalf of user devices 102.”). 

Claim 9 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 


Claims 2, 3, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Chiu, and further in view of Hegde et al., Pub. No.: 2015/0312407A1.  
With regard to claims 2 and 10 and 16:
Pallemulle and Chiu do not disclose the method of claim 1, wherein the meta data is logged at the two or more clients and received periodically.
However Hegde discloses the aspect wherein the meta data is logged at the two or more clients and received periodically. (paragraph 29: “As shown in FIG. 3, process 300 may include receiving application activity data (block 310). For example, context profile server 230 may receive application activity data from user device 210 as a user of user device 210 interacts with pages and/or applications associated with a customer service provider. The application activity data may also uniquely identify the user (e.g., based on an IP address via which user device 210 communicates, login information provided by the user when interacting with the pages, etc.). Context profile server 230 may continuously monitor the application activity by periodically or intermittently receiving application activity data.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Hegde to Pallemulle and Chiu so the system can consistently access the client data to make more accurate estimation of user behavior to modify the interface to better suit the needs of the user. 	

With regard to claim 3 and 11 and 17:
Pallemulle and Chiu and Hegde disclose The method of claim 1, wherein the meta data is logged at the one or more clients and received intermittently (Hegde column 3 line 45 to line 57: “Such response predictive models may be updated or refined on an intermittent, periodic, or continuous basis by generating new training data sets using user profile attribute data, user message activity data, and user message behavior data collected by the matching service entity. Such updates and refinements may include a back propagation of data into some or all of the response predictive models in order to adjust the connections and/or connection weights in some or all of the response predictive models. Thus, response predictive models may be updated and refined based on actual user data supplied by the matching service entity on a real time or near-real time basis.”).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Chiu and further in view of Pfeiffer, Pub. No.: 2018/0240546. 

Pallemulle and Chiu does not disclose the method of claim 7, wherein the application server is cloud-based.
However Pfeiffer discloses the aspect wherein the application server is cloud-based. (paragraph 49: “In some embodiments, the process for facilitating hospital staff communication, development, and compliance with regulatory and procedural frameworks by way of computer systems 200 indicates (at 240) that a smart device application reads information from the cloud-based server. For example, the mobile messaging board app for healthcare employees may be installed on a healthcare employee's mobile device (or smartphone) and the healthcare employee is using the device to access the cloud-based server to retrieve healthcare information in connection with communication between other employees, staff, contractors, or the manager. Next, the process for facilitating hospital staff communication, development, and compliance with regulatory and procedural frameworks by way of computer systems 200 indicates (at 250) that information from the end-user (e.g., the healthcare employee) is transferred back to the cloud-based server for storage in the cloud database. Along with the information, software application usage data that is tracked while the end-user uses the software is uploaded to the cloud-based server for storage in the cloud database.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Pfeiffer to Pallemulle and Chiu for safe storage of user data that prevents loss of private information that is cost efficient convenient and allow synchronization. 

Claims 21 to 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallemulle, in view of Chiu and further in view of Lerner, Pub. No.: 2019/0197102A1. 
With regard to claims 21 to 23:
Pallemulle and Chiu do not disclose The method of claim 1, wherein the meta data further indicates at least one of a date on which a user interaction occurred, a time of day on which the user interaction occurred, a geographical location at which a user associated with the user interaction was located when the user interaction occurred, or weather conditions corresponding to the geographical location at which the user associated with the user interaction was located when the user interactions occurred; and the generation of the one or more parameters is further based, at least in part, on the at least one of a date on which a user interaction occurred, a time of day on which the user interaction occurred, a geographical location at which a user associated with a user interaction was located when the user interaction occurred, or weather conditions corresponding to the geographical location at which the user associated with the user interaction was located when the user interactions occurred.
However Lerner discloses the aspect wherein the meta data further indicates at least one of a date on which a user interaction occurred, a time of day on which the user interaction occurred, a geographical location at which a user associated with the user interaction was located when the user interaction occurred, or weather conditions corresponding to the geographical location at which the user associated with the user interaction was located when the user interactions occurred (paragraph 44: “Such predictions may be based on, for example, previous transactions of the user (e.g., if the comments for the current transaction matches comments for a previous transaction, details of the previous transaction may be suggested), a time period of the payment (e.g., the time of the month, week, or day may be detected and transactions or recurring transactions, such as monthly rent or a recurring Tuesday night dinner bill, may be suggested if there is a time period match), a location of the user (e.g., if the user is detected to be located at a restaurant, recipients and/or amounts for previous transactions that split a check at the restaurant or provided for payment of a bill of the restaurant may be suggested), whether electronic devices of contacts of the user is detected within the vicinity of the user (e.g., if one or more social media contacts of the user is detected to be within 20 feet of the user, such social media contacts may be suggested as the secondary input), and/or other data that may allow for more accurate predictions of the recipient, amount of payment, and/or other details of the transaction. As more data is input by the user or determined by the system, more accurate auto-filling may be possible. For example, if the user identifies a recipient, based on past transactions between the user and the particular recipient, the system may identify closer matches and provide more accurate or complete auto-fill data. Thus, as the user inputs data to a message, auto fill data may change based on the additional user-supplied data, including emojis, emoticons, and other image-based data.”); and the generation of the one or more parameters is further based, at least in part, on the at least one of a date on which a user interaction occurred, a time of day on which the user interaction occurred, a geographical location at which a user (paragraph 44: “Such predictions may be based on, for example, previous transactions of the user (e.g., if the comments for the current transaction matches comments for a previous transaction, details of the previous transaction may be suggested), a time period of the payment (e.g., the time of the month, week, or day may be detected and transactions or recurring transactions, such as monthly rent or a recurring Tuesday night dinner bill, may be suggested if there is a time period match), a location of the user (e.g., if the user is detected to be located at a restaurant, recipients and/or amounts for previous transactions that split a check at the restaurant or provided for payment of a bill of the restaurant may be suggested), whether electronic devices of contacts of the user is detected within the vicinity of the user (e.g., if one or more social media contacts of the user is detected to be within 20 feet of the user, such social media contacts may be suggested as the secondary input), and/or other data that may allow for more accurate predictions of the recipient, amount of payment, and/or other details of the transaction. As more data is input by the user or determined by the system, more accurate auto-filling may be possible. For example, if the user identifies a recipient, based on past transactions between the user and the particular recipient, the system may identify closer matches and provide more accurate or complete auto-fill data. Thus, as the user inputs data to a message, auto fill data may change based on the additional user-supplied data, including emojis, emoticons, and other image-based data.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lerner to Pallemulle and Chiu so the suggested content is based a time of day, geography location to better suit the needs of the user, where the system can more accurately determine the suggestion based on contextual information and provide better suggestions to the user. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnaswamy, Pub No.: 2011/0282964: Methods and apparatuses and for determining suitability to display information from an information source, such as an advertiser, to a mobile client are described. Learning distribution vectors are tagged to specific content in the information by the advertiser and delivered with the derived learning distribution vectors to the mobile client. The mobile client refines the derived learning distribution vectors based on any one or more combinations of temporal, spatial, attributes, behavioral constraints of the user using context independent/context aware/prediction schemes to determine suitability of the content for display to the user. 


	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179